Citation Nr: 0837475	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-32 904	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to service connection for bilateral defective 
vision.




ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1971 to March 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the Muskogee, Oklahoma Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran's corrected visual acuity both on service 
entrance and on separation was 20/20, bilaterally; he is not 
shown to have sustained injury to or have had disease of an 
eye during service; and he is not shown to have impairment of 
vision in either eye other than that due to refractive error.  


CONCLUSION OF LAW

Service connection for bilateral defective vision is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R.§§ 3.303(c), 4.9 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A January 2007 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it 
also informed the veteran of disability rating and effective 
date criteria.  The February 2007 rating decision and an 
August 2007 statement of the case (SOC) outlined what the 
evidence showed and governing legal criteria, and explained 
the reason for the denial of the claim, specifically 
including that refractive error of the eye, of itself, is not 
a compensable disability (i.e., not a disability due to 
injury or disease.  The veteran has had ample opportunity to 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  

The veteran's service treatment records (STRs) are associated 
with his claims file.  He has not identified any postservice 
treatment records to be secured.  The RO did not arrange for 
a VA examination because it was not warranted.  Absent any 
competent (medical) evidence even suggesting that the veteran 
has loss of visual acuity other than that due to refractive 
error, a medical nexus opinion is not warranted.  See 
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512, 516 (2004).  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  

B.	Factual Background

The veteran contends that he has diminished eyesight as a 
result of his military service; specifically, he contends his 
duties in service, including reading computer printouts and 
manuals, working as a computer operator, and working a night 
shift. preparing reports, contributed towards his diminished 
eyesight.

The veteran's STRs show that on March 1971 service entrance 
examination, his distant visual acuity for both eyes was 
20/20 and his near visual acuity for both eyes was measured 
at J-1 under the Jaeger measurement system.  His report of 
medical history, also completed at that time, noted that he 
did not have a past medical history of eye trouble, nor had 
he ever worn glasses or contact lenses.  On February 1973 
service separation examination, the veteran had 20/20 distant 
vision bilaterally and J-1 near vision bilaterally.  His 
report of medical history, completed at that time, noted that 
he did not have a past medical history of eye trouble and 
wore glasses or contact lenses.  His STRs are silent for any 
findings, complaints, treatment, or diagnosis relating to an 
eye disease or injury in service.

The veteran's Oklahoma Operator License, issued in April 
1971, shows that there are no restrictions.  His U.S. 
Government Motor Vehicle Operator's Identification Card, 
issued in June 1971, shows that there are no restrictions.

An Oklahoma City Southwestern College identification card, 
with an expiration date of May 1974, includes a photograph of 
the veteran wearing glasses.

In a January 2007 statement, the veteran's friend, G.A., 
notes that he has known the veteran for 43 years.  Prior to 
their joining the Army, the veteran did not need or wear 
corrective lenses; he began wearing corrective lenses in 
service, and continues to wear them.

C.	Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

A refractive error of the eye is not a disease or injury in 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The evidence of record adequately demonstrates that the 
veteran has refractive error of the eyes.  He has also 
established, and it is not in dispute, that the refractive 
error was initially manifested in service; that is when he 
began wearing corrective lenses.  However, he has not 
presented, or identified for VA to secure, any competent 
evidence showing, or even suggesting that he has any loss of 
vision other than that due to refractive error, i.e., there 
is no evidence he has loss of vision due to disease or injury 
that was incurred or aggravated in service.  The record (his 
STRs) does not show that that he suffered disease of, or 
sustained injury to, his eyes in service.  As the above-cited 
governing regulations specifically indicate that refractive 
error is not a compensable disability, and the veteran has 
not presented any evidence showing, or suggesting, that he 
has a compensable disability causing loss of visual acuity, 
this claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The preponderance of the evidence is against the veteran's 
claim of service connection for bilateral defective vision; 
accordingly, the claim must be denied.  




ORDER

Service connection for bilateral defective vision is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


